DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant application is continuation of 12/946,530 and claims a priority date of 11/13/2009 via provisional application number 61/261,274.
The Pre-Grant publication 20180342179 published on 11/29/2018.
Claims 1-21 pending in this application 16/047,600.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2020 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was 
Claims 1, 11 related disclosure fail to provide sufficient written description for an exclusive requirement of “non-wearable sensors within housing features “to show one of ordinary skill in the art that applicant had possession of the claimed invention. Figures of the instant specification only cites about a broad procedure for CPR operations. It does not identify necessary steps, calculations, or algorithms to perform the functionalities of non-wearable device. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are of a system with computational apparatus (1-11) and a method (12-21). Thus falls within one of the four statutory categories (Step 1: YES).
The limitation of claims 1, 11 performing chest compression, communication, measurement, control of operation, sending and receiving of related information, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of human organization related to managing of personal behavior or interactions. Determinations of rate of performance and its simple analysis to compare with proficiency standards are limitation that be done in the mind since part of observation and evaluation methods. The recitation of generic computer components, accelerometer inputs and use 
The claims recite additional elements, including a accelerometer configuration for rate and position measurement and recording and displaying of outputs are not significant more of an activity to make the claims patent eligible. Further they do not result in an improvements to the functioning of a computer, or to any other technology or technical field. The step of inputting CPR measurements and finding the readiness for certification does not require anything more than displaying and generating of a contemporaneous information related to this processed data, or alternatively just sending to a user interface an output known in art at a high level of generality. Thus not practically applying the abstract idea. The claims do not include limitations that integrate the judicial exception in a practical application. (Step 2A, prong 2: No).
The independent claims do not include additional elements that are sufficient to be significantly more than the judicial exception because the limitations of “a computer system with interface display”, “a processor”, “a memory”, "network remote storage", "databases of digital content with predetermined string from accelerometer arrangements”, are merely use of generic computer and computer network parts that are well-understood, routine, and conventional in art, when claimed in a merely generic manner with no additional elements here in the claim recitation that improves the functioning of a computer itself to overcome the abstract idea rejection (Step 2B: No).
The dependent claims 2-11, 13-21 of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For instance, 
Claims 2, 3, 7-11, 13, 14, 17-21 highlights display configurations, quiz presentation, test conditions, type of computer devices, and personal digital assistant equipment, training pads. These merely illustrates  an involvement of activities generally categorized as insignificant extra  (Step 2A: YES) The recitations are not improving the functioning of a computer itself that qualify this to be as significantly more (Step 2A: YES). They are based on generic computer processing of comparison, calculations and aggregation of components and peripherals information’s such as from input devices, output interface and interactive network elements with use of well-known sensors as described above.  (Step 2B: No).   
Claims 4-6, 15, 16 illustrates the issuing of certification with interaction and display obtained, about proficiency standards etc.. They again activities generally categorized as insignificant extra-solution relating to an abstract idea of rule applications, outputting etc. (Step 2A: YES). The recitations are not improving the functioning of a computer itself that qualify this to be as significantly more (Step 2A: YES). They are based on generic computer processing of comparison, calculations and aggregation of information from components and peripherals such as from input devices, output interface and interactive network elements with use of well-known sensors as described above.  (Step 2B: No).   


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 4, 7, 8, 10-14, 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 9028259 B2 to Centen et al.( Centen) in view of US Patent Application Publication Number US 20180174489 A1 to Dellimore et al. (Dellimore).

Claim 1, Centen teaches  a system for improving performance of chest compressions (Fig.1; col.2 lines 20-23  data and trainees comparative data identifying each first particular patient from plurality of other patients  as being more proficient Fig.13 element 110 detected chest compression rate during CPR test taker), the system comprising:
a housing configured to be held by a user when the user is performing chest compressions (col.19 lines 46-50 container housing; col.20:lines 29-42 CPR assist device may be provided as part of a system, which includes the CPR assist device and a base unit with mobile in fixed container. This could be configured to be held by the user; col.10 lines 40-60; This communication interface is a movable device provided inside of the base housing with possible accelerometer provided inside the housing measure a vertical displacement of hands, rate and 
at least one mobile computing device including a communication interface 5having a transceiver (col.19 lines 52-55 transmission/reception module and interface that coordinates this communication;col.20 line 29 mobile device) , an accelerometer configured to measure a vertical displacement of hands of a user to determine information relating to rate and depth of chest compressions (Fig.13 element 110 compression rate and depth of chest measured) , and a processor configured to control operations of the at least one mobile computing device ( col.2 lines 42-44 computer controlled motor); and 
a computer device communicatively connected to the at least one mobile 10computing device and configured to send information to and receive information from the at least one mobile computing device (col.20 line 29 mobile device) , 
wherein the system is configured to:
associate, by the processor of the at least one mobile computing device, the information relating to the rate (col. 17 lines 41-43 compression information for tactile response by processor) and depth of the chest compressions with the 15user of the at least one mobile computing device (col. 14 lines 12-14 depth measurement); 
send, by the communication interface of the at least one mobile computing device, the information relating to rate and depth of the chest compressions associated with the user of the mobile computing device to the computer device (col.6 lines 63-65 send processed data via devices including mobile); 
analyze, by the computer device, the information relating to rate 20and depth of the chest compressions associated with the user of the at least one mobile computing 
compare, by the computer device, the proficiency level of the user to a proficiency standard required to be certified in life saving activities (col.21 lines 21-23 standardized proficiency level measurement; col.23 20-22 performance ability based on comparison of standards) ; and 
provide, by the computer device, an indication of whether the user 25of the mobile computing device is ready for certification if the proficiency level of the user meets the proficiency standard (col.21 lines10-16 medical personnel access over communication network for certification of proficiency level).
 Centen does not identify any explicit non-wearable mobile computing device to improve the performance of chest compression. 
Dellimore, however, teaches a categorical non-wearable mobile computing device for chest compression (Fig. 3 element 200, ¶0065 it is not necessary for the further sensor 300 to be worn by the rescuer 20. FIG. 3 schematically depicts an alternative embodiment of the further sensor 300, wherein the further sensor 300 is placed in between the hands of the rescuer 20 and the chest of the victim 10, such that chest compressions are applied to the victim 10 through the further sensor 300. Further sensor 300 may be integrated in a smart device).  The art is analogous because of reasonably pertinent to the problem faced by inventor for reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate non-wearable mobile computing device, as taught by Dellimore , into the system of Centen, in order to provide quick control on parameters by smart 


Claims 2 and 3 Centen teaches the system of claim 1, wherein the at least one mobile computing device further includes a display configured provide a representation of the information relating to rate and depth of chest compression (col.7 lines 46-51 display providing feedback information), wherein the display is further configured to provide instructions regarding exercises to be completed by the user (col.7 lines 2-5 option to display and read CPR instructions).

Claim 4. Centen teaches the system of claim 1, further comprising issuing of the certification to the user, a third party organization, or a third party provider by the computer device (col.21 lines 12-15 Medical personnel or third party certifications).
Claim 7 and 8 Centen  teaches the system of claim 1, wherein the information relating to rate and depth of chest compressions is obtained by mobile device under controlled conditions (col.15 lines 39-45 microcontroller controlled conditions), wherein the controlled test conditions comprise having the user perform cardiopulmonary resuscitation (CPR) on a standard foam training pad or training dummy (col.20 lines 48-51 training dummy) while the accelerometer of the at least one mobile computing device measures motion (col.10 lines 40-41 accelerometers for motion) .



Claim 12, Centen teaches a method for certifying a user in life saving activities (Fig.1; col.2 lines 20-23  data and trainees comparative data identifying each first particular patient from plurality of other patients as being more proficient Fig.13 element 110 detected chest compression rate during CPR test taker; col. 21 lines 16 certification), the method comprising:
Obtaining, with an accelerometer, at least one mobile computing device held by the user for performing chest compressions including a communication interface 5having a transceiver (col.19 lines 52-55 transmission/reception module and interface that coordinates this communication;col.20 line 29 mobile device) , an accelerometer configured to measure a vertical displacement of hands of a user to determine information relating to rate and depth of chest compressions of the user (Fig.13 element 110 compression rate and depth of chest measured) , and a processor configured to control operations of the at least one mobile computing device ( col.2 lines 42-44 computer controlled motor); and 
Associating by processor communicatively connected to the at least one mobile 10computing device and configured to send information to and receive information from the at 
Transmitting, by the communication interface of the at least one mobile computing device, the information relating to rate and depth of the chest compressions associated with the user of the mobile computing device to the computer device (col.6 lines 63-65 send processed data via devices including mobile)
analyzing, by the computer device, the information relating to rate 20and depth of the chest compressions associated with the user of the at least one mobile computing device to determine a proficiency level of the user (col.21 lines 6-10 proficiency level determination)
comparing by the computer device, the proficiency level of the user to a proficiency standard required to be certified in life saving activities (col.21 lines 21-23 standardized proficiency level measurement; col.23 20-22 performance ability based on comparison of standards) ; and 
issuing, by the computer device, 25certification to the user meeting the proficiency standard (col.21 lines10-16 medical personnel access over communication network for certification of proficiency level).
Centen does not identify any explicit non-wearable mobile computing device to improve the performance of chest compression. 
Dellimore, however, teaches a categorical non-wearable mobile computing device for chest compression  (Fig. 3 element 200, ¶0065 It is not necessary for the further sensor 300 to be worn by the rescuer 20. FIG. 3 schematically depicts an alternative embodiment of the further sensor 300, wherein the further sensor 300 is placed in between the hands of the rescuer 20 and the chest of the victim 10, such that chest compressions are applied to the victim 10 through the further sensor 300. Further sensor 300 may be integrated in a smart device).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate non-wearable mobile computing device, as taught by Dellimore , into the system of Centen, in order to provide quick control on parameters by smart phone, which may be provided by the rescuer or a bystander so to efficiently contribute towards an overall goal.

Claims 13 and 14 Centen teaches the method of claim 12, wherein the at least one mobile computing device further includes a display configured provide a representation of the information relating to rate and depth of chest compression (col.7 lines 46-51 display providing feedback information), wherein the display is further configured to provide instructions regarding exercises to be completed by the user (col.7 lines 2-5 option to display and read CPR instructions).

Claim 17 and 18 Centen  teaches the method of claim 12, wherein the information relating to rate and dept of chest compressions is obtained by mobile device under controlled conditions (col.15 lines 39-45 microcontroller controlled conditions), wherein the controlled test conditions comprise having the user perform cardiopulmonary resuscitation (CPR) on a standard foam training pad or training dummy (col.20 lines 48-51 training dummy) while the accelerometer of the at least one mobile computing device measures motion (col.10 lines 40-41 accelerometers for motion) .
.

Claims 5,6, 9, 15,16,19 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Number US 9028259 B2 to Centen et al.( Centen) in view of US Patent Application Publication Number US 20180174489 A1 to Dellimore et al. (Dellimore) and further in view of Patent Application Publication Number US 20040157199 A1 to Eggert et al.( Eggert).

Claim 5 Centen teaches the system of claim 4, wherein the issuing of the certification to the user, a third party organization, or a third party provider has not been indicated to be over communication interface for electronic displays. Eggert, however, teaches the issuing of the certification by sending via computer device, an electronic certificate to the communication interface of the at least one mobile computing device; and displaying, by the display, the certificate to the user (Para 0008 software application for practicing CPR certification).Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to have included  the feature of issuing of certification by sending via computer device, an electronic certificate to the communication interface of the at least one mobile computing device; and displaying, by the display, the certificate to the user as described by Eggert in the computer 

Claim 6. Centen teaches the system of claim 1, but proficiency standard required to be certified in life saving activities not been disclosed to be set by American Heart Association (AHA) guidelines. Eggert, however, teaches proficiency standard required to be certified in life saving activities is set by American Heart Association (AHA) guidelines (Para 0079 guidelines set forth by the American Heart Association with predetermined standards are selectable, and reflect medical protocols). Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to have included the proficiency standard requirement certified in life saving activities set by American Heart Association (AHA) guidelines as described by Eggert in the computer implemented CPR performance for terms of rate and depth in a certain minimum amount of time in Centen’s system so that compliance to standards are maintained. 

 Claim 9. Centen teaches the system of claim 8, without having user answer quiz question displayed. Eggert, however, teaches controlled test conditions further comprise having the user answer quiz questions displayed on a display of the at least one mobile computing device (Para 0086 General Algorithm such as a quiz type could allow user to work through a cpr treatment scenario by answering questions as to a program-simulated patient's status) . Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to have included a controlled test conditions for user answer quiz questions displayed on a display of the at least one mobile computing device as described by Eggert in the computer 

In re Claim 15 Centen teaches the method of claim 13, wherein the sending of the certification to the user, a third party organization, or a third party provider has not been indicated to be over communication interface for electronic displays. Eggert, however, teaches certification wherein the proficiency standard required to be certified in life saving activities is set by American Heart Association (AHA) guidelines in terms of rate and depth in a certain minimum amount of time (  ) . Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to have included  the feature of issuing of certification by sending via computer device, an electronic certificate to the communication interface of the at least one mobile computing device; and displaying, by the display, the certificate to the user as described by Eggert in the computer implemented CPR performance managing training of Centen so as to improve compliance and interest of various registered individual and groups determining improvement of trainees involved in the training session.

Claim 16. Centen teaches the method of claim 12, but proficiency standard required to be certified in life saving activities not been disclosed to be set by American Heart Association (AHA) guidelines. Eggert, however, teaches proficiency standard required to be certified in life saving activities is set by American Heart Association (AHA) guidelines (Para 0079 guidelines set forth by the American Heart Association with predetermined standards are selectable, and reflect medical protocols). Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to have included the proficiency standard requirement certified in life saving activities set by American Heart Association (AHA) guidelines as described by Eggert in 
Claim 19. Centen teaches the method of claim 18, without having user answer quiz question displayed. Eggert, however, teaches controlled test conditions further comprise having the user answer quiz questions displayed on a display of the at least one mobile computing device (Para 0086 General Algorithm such as a quiz type could allow user to work through a cpr treatment scenario by answering questions as to a program-simulated patient's status) . Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to have included a controlled test conditions for user answer quiz questions displayed on a display of the at least one mobile computing device as described by Eggert in the computer implemented CPR performance display of Centen’s method so that compliance to training be effective.

Response to Arguments/Remarks
 Applicant's arguments/amendments filed on August 26, 2020 before advisory action mailed on 9/4/2020. This has been considered and found to be persuasive to the overcome the 35USC§102 rejections.
However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments and discussion changing the scope of the claims. 
Applicant’s argument on page 7 and 8 regarding at least one non-wearable mobile computing device within a configuration of a housing is definitive. It is now respectfully traverse since a person with ordinary skills in art could easily find a configuration where a user, as amended hereinabove, requires at least one non-wearable mobile computing device configured, when the user is 
Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

 Applicant's arguments/amendments filed on April 23, 2020 have been considered but found to be persuasive to the overcome the 35USC§102 rejections.
However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims.
Applicant on pages 7, 8 indicated that the prior art combination is not teaching or suggesting of a mobile computing device that is configured to be held by a user when the user is performing chest compressions as required by independent claims 1 and 17. Examiner respectfully traverses. Though the prior art Centen discloses a wearable cardiopulmonary resuscitation assist device or system including a wearable article, such as a glove (see FIGS. 3-9) or watch (see FIG. 10), to be worn by a cardiopulmonary resuscitation performer. The art centen in col. col.19 lines 46-50  and col.20; lines 1-42 illustrates CPR assist device may be provided as part of a system, which includes the CPR assist device and a base unit with mobile device in fixed housing location. This could be configured to be held by user also.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180161624 A1 Wrigg; Darren
This relates to frameworks, devices and methodologies configured to enable gamification via sensor-based monitoring of physically performed skills, including location-specific gamification
US 20070225623 A1 Freeman; Gary A.
This relates to devices for cardiac resuscitation, and more particularly to devices for automatic control of chest compression and ventilation
US 20150351647 A1 Dantu; Ramanamurthy et al.
The disclosure relates generally to effective CPR procedures, and more specifically to administering CPR procedures in connection with regulation devices which monitor and transmit information to a 9-1-1 operator who analyzes the information and relays real-time feedback and guidance about the optimum CPR procedures to administer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        May 8, 2021

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715